DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the rejection of claim 20 under 35 U.S.C. 112, applicant’s argument is persuasive. Therefore, the rejection of claim 20 under 35 U.S.C. 112 is withdrawn. 
In response to applicant’s argument regarding the newly amended claim 1, the examiner disagrees. As an initial matter, it appears that applicant has misrepresented the previous rejection of claim 1. Specifically, applicant has alleged that The Office Action acknowledges that the three-way combined device of Krufka, Rothberg, and Bickel does not teach or suggest the now recited optical unit divider. Office Action at 9-10. At page 6 of Applicant’s remarks. This is false. Applicant’s representative is cautioned against introducing incomplete and incorrect statements into the record. The rejection of claim 1 states in part, in the absence of further positively recited structure (e.g. an optical sensor divider) the device of Krufka in view of Rothberg and Bickel is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114. The Office Action was merely providing an example of what constitutes further positively recited structure. The rejection of claim 1 never states that the three-way combined device of Krufka, Rothberg, and Bickel does not teach or suggest an optical unit divider as alleged by applicant’s representative. Moreover, it is noted that this feature was added to claim 1 in the amendment filed on 03/14/2022. Therefore, the feature in question was not present at the time on the Office Action dated 11/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, 10-14, 17, 19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed fails to provide support for the following claim elements: “an optical unit divider”. In the Amendment filed on 03/14/2022, the Applicant did not point to any portion of the specification as filed to indicate support for the claimed element. Thus, one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claim 1. This is a new matter rejection.
Claims 2, 4-6, 8, 10-14, 17 and 19-25 depend on independent claim 1 and are therefore rejected for the same reason.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8, 10-14, 17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krufka US 2014/0203173 in view of Rothberg et al. (hereinafter Rothberg) US 2015/0177150 and Bickel et al. (hereinafter Bickel) US 2006/0078929.
Regarding Claim 1, Krufka discloses a detector for measuring fluorescence in a liquid sample comprising: an optical sensor [107/707] as discussed in at least paragraphs 29-30 and 47, an optical unit connected to said optional sensor (via bracket 104/704), said optical unit comprising: a light source [108/708] for irradiating said reaction area of said liquid sample as discussed in at least paragraphs 30 and 47; a plurality of optical filters [116/716] as discussed in at least paragraphs 36 and 47; a plurality of lenses [111/711] as discussed in at least paragraphs 36 and 47; an optical unit divider (bracket arm, 104A and tube sections, 114A-114D) configured to divide the optical unit into mechanically separated different areas as discussed in at least paragraphs 32 and 34, wherein each of the separated different areas houses at least one filter from said plurality of optical filters and at least one lens from said plurality of lenses as shown in Fig. 1E. 
 Krufka also discloses wherein said optical unit further comprises a window [103B] facing towards said liquid sample and transparent at a defined wavelength as discussed in at least paragraph 25.
However, Krufka does not explicitly disclose sample holding cartridge as defined by claim 1 and wherein a single complementary metal oxide semiconductor (CMOS) sensor, characterized in that an optical configuration is such that said optical sensor is divided into a number m of independent portions corresponding to a number n of the separated different areas of said optical unit divider, wherein light emitted in the reaction area of said liquid sample is detected by each of the independent portions of said optical sensor, thus performing m independent measurements for said reaction area of said liquid sample.
Rothberg discloses an assay chip 2-110 of which the examiner deems to be equivalent to that of a plate as discussed in at least paragraphs164-166. Furthermore, the assay chip 2-110 implicitly comprises an upper (top) surface and a lower (bottom) surface as shown in Figs. 2-2 and 2-3. 
Rothberg also discloses wherein said optical unit further comprises a window facing towards said liquid sample and transparent at a defined wavelength (A layer 2-221 in which a sample well is formed may be deposited on or adjacent to at least one optically transparent layer 2-235, according to some embodiments, so that excitation energy (e.g., in the form of visible or near-infrared radiation) and emission energy (e.g., in the form of visible or near-infrared radiation) may travel to and from the sample well 2-211 without significant attenuation. For example, excitation energy from an excitation source 2-250 may pass through the at least one optically transparent layer 2-235…paragraph 211); see also paragraphs 302 and 311. Therefore, Rothberg discloses an optical window positioned of the lower surface (surface between the excitation source and the bottom of assay chip 2-110 as shown in Fig. 2-3) of the assay plate and transparent at one or more wavelengths (e.g., visible or near-infrared radiation). 
As to the thermo-conductive layer, Rothberg discloses in paragraph 209 that In some embodiments, the sample well 2-211 comprises a highly conductive metallic layer, e.g., gold, silver, aluminum, copper. In some embodiments, the layer 2-221 may comprise a multi-layer stack that includes any one of or a combination of gold, silver, aluminum, copper, titanium, titanium nitride, and chromium. The examiner deems the layer/multi-layer stack to be equivalent to that of a thermo-conductive layer. Therefore, Rothberg discloses a thermo-conductive layer. Rothberg discloses that the various layers of the assay chip and instrument need not be in the order described above. In some embodiments, the focusing and/or sorting elements and the imaging optics of the instrument may be in reverse order as discussed in at least paragraphs 333-334. Thus, in view of the above teaching, it would have been obvious to one having ordinary skill in the art to arrange the thermo-conductive layer above and contacting the upper surface of the assay plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to the optical configuration, Rothberg discloses a detector for measuring fluorescence, in a liquid sample comprising: an optical sensor, the sensor comprising a sensor segment [2-122], which is a complementary metal oxide semiconductor (CMOS) sensor as discussed in at least paragraphs 236, 340 and 351. Rothberg also discloses in paragraph 16 that there may be a plurality of pixels arranged in an array on an integrated device (e.g., CMOS devices). Thus, the optical sensor as disclosed by Rothberg is divided into a number m of independent portions (pixels) corresponding to a number n of the separated different areas. 
The term “pixel” may be used in the present disclosure to refer to a unit cell of an integrated device. The integrated electronic devices may include CMOS devices. There may be a plurality of pixels arranged in an array on an integrated device as discussed in paragraph 16. Thus, the optical sensor as disclosed by Rothberg is divided into a number m of independent portions (pixels) corresponding to a number n of the separated different areas.
It would have been obvious to one of ordinary skill in the art to modify Krufka with the CMOS sensor as taught by Rothberg in order to allow for simultaneous measurements along the different portions of the integrated device. Furthermore, the CMOS sensor is cost effective low-power alternative thus, reducing the number of expensive sensors (see paragraph 19 of Krufka). 
The Bickel reference also discloses an optical window [104] positioned on a lower face of said sample-holding cartridge as shown in Fig. 24 and a thermal conductive film [401] as discussed in at least paragraph 236 positioned on an upper face of said sample-holding cartridge.
Since Rothberg discloses that the various layers of the assay chip and instrument need not be in the order described above (see paragraphs 333-334). It would have been obvious to one having ordinary skill in the art to modify Krufka in view of Rothberg with the optical window of Bickel positioned on the lower surface of the assay chip, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to the adhesive, both Rothberg and Bickel are silent as to how the various layers of the optical system are bonded together. However, Krufka discloses the use of an optical adhesive to adhere portion of the optical system as discussed in paragraph 32.
It would have been necessary and thus obvious to provide a means to secure the layers of the multi-layer stack as taught by Rothberg. Therefore, it would have been prima facie obvious to one of ordinary skill to provide an adhesive to secure the layers of the multi-layer stack to the sample holding cartridge to ensure accuracy during sample illumination and detection.
As to the intended use limitations “characterized in that an optical configuration is such that said optical sensor is divided into a number of m independent portions corresponding to a number n of the separated different areas of said optical unit divider, wherein light emitted in the reaction area of said liquid sample is detected by each of the independent portions of said optical sensor”, the device disclosed by Krufka in view of Rothberg and Bickel is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure (e.g. an optical sensor divider) the device of Krufka in view of Rothberg and Bickel is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding Claim 2, Krufka discloses optical filters that have different wavelength as discussed in at least paragraph 36.
Rothberg also discloses optical filters that have different wavelength as discussed in at least paragraphs 19-20 and 323-326.
Regarding Claim 4, Krufka discloses a base element [104] configured to secure the optical unit in the detector as discussed in at least paragraph 28.
Regarding Claim 5, Krufka discloses wherein the optical unit and the sensor are arranged perpendicularly to the longitudinal axis corresponding to the plane wherein a reaction area of the liquid sample under examination is positioned see FIG. 1D. 
Regarding Claim 6, Krufka in view of Rothberg does not explicitly disclose wherein said optical sensor and said optical unit are arranged on the same side wherein a reaction area of the liquid sample under examination is positioned.
Bickel teaches wherein said optical sensor and said optical unit are arranged on the same side wherein a reaction area of the liquid sample under examination is positioned as shown in at least FIGS. 4 and 5.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange said optical sensor and said optical unit are arranged on the same side of a reaction area as taught by Bickel, because it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
It would have been obvious to one having ordinary skill in the art modify Rothberg with a means for electrical measurements and a sample-holding cartridge as taught by Bickel in order to provide a nucleic acid detector for highly integrated arrays, wherein the interaction between probes and targets can be detected qualitatively and/or quantitatively with great exactitude and at comparatively low technical effort.
Regarding Claim 8, Krufka does not explicitly disclose the device of claim 8.
Rothberg discloses wherein said number of m independent portions is equal to 4 as discussed in at least paragraphs 164-165 and 337-338 and shown in FIG. 6-4.
In the alternative, it would have been obvious to one having ordinary skill in the art to provide additional portions in order to allow for the analysis of supplementary nucleic acid samples, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 10, Krufka discloses an electrical interface for electrically connecting to the sample holding cartridge as discussed in at least paragraph 29.
Rothberg also discloses an electrical interface for electrically connecting to the sample holding cartridge as discussed in at least paragraphs 181 and 360-364.
Regarding Claim 11, Krufka does not explicitly disclose the device of claim 11.
 Rothberg discloses wherein said cartridge further comprises a. frame placed around said plate apt to handle said cartridge after loading said sample as discussed in at least paragraphs 182 and 185-186.
Regarding Claim 12, Krufka does not explicitly disclose the device of claim 12.
Rothberg discloses a mechanical handling system for the insertion and extraction of a sample-holding cartridge within said device, wherein said mechanical system comprises a pressure plate group comprising: a pressure plate (magnetic cylinder or spring) and a frame (chip holder frame, 3) mechanically fixed to said pressure plate whereby the movement and the closing pressure is transmitted to said pressure plate as discussed in at least paragraphs 182 and 185-186.
Regarding Claims 13 and 14, Krufka does not explicitly disclose the device of claims 13 and 14.
Rothberg discloses wherein said mechanical system further comprises: a first slide frame and a second movable frame, wherein said first frame is integral with said device and linked to said second frame via a slide mechanism; said pressure plate group, being fastened on said movable frame as discussed in at least paragraph 182. Paragraph 182 also discloses in some embodiments, three magnetic cylinders 2-403a through 2-403b are used to create chip holder frame alignment. Any suitable number of spring-loaded, pneumatic or other such components may be used to hold the chip in place in an aligned configuration. For example, the chip holder frame 3-102 may be held in place with a non-magnetic element, such as a spring.
Regarding Claim 17, while Krufka in view of Rothberg does not explicitly disclose a configuration wherein said light source irradiates said liquid sample from bottom upwards.
Bickel teaches a configuration wherein said light source irradiates said liquid sample from bottom upwards see at least FIGS. 2 and 3.
Rothberg discloses that the various layers of the assay chip and instrument need not be in the order described above. In some embodiments, the focusing and/or sorting elements and the imaging optics of the instrument may be in reverse order (see paragraphs 333-334). Thus, in view of the above teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the light source of Bickel accordingly, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Regarding Claim 19, Rothberg discloses wherein said reaction area [2-111] is partitioned into n portions as discussed in at least paragraphs 164 and 165, such that light emitted in each of said n portions is detected by each of the m independent portions of said optical sensor, thus obtaining a number of independent measurements corresponding to n times m.
It is noted that apparatus claims cover what a device is, not what a device does (e.g. independent measurements). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 21, while Krufka in view of Rothberg and Bickel does not explicitly disclose that the optical window is integrated with the frame as a single piece. 
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the optical window and the frame as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04 (V-B).
Regarding Claim 22, As to the thermo-conductive layer, Rothberg discloses in paragraph 209 that In some embodiments, the sample well 2-211 comprises a highly conductive metallic layer, e.g., gold, silver, aluminum, copper. In some embodiments, the layer 2-221 may comprise a multi-layer stack that includes any one of or a combination of gold, silver, aluminum, copper, titanium, titanium nitride, and chromium. The examiner deems the layer/multi-layer stack to be equivalent to that of a thermo-conductive layer. Therefore, Rothberg discloses a thermo-conductive layer. Rothberg discloses that the various layers of the assay chip and instrument need not be in the order described above. In some embodiments, the focusing and/or sorting elements and the imaging optics of the instrument may be in reverse order as discussed in at least paragraphs 333-334. Thus, in view of the above teaching, it would have been obvious to one having ordinary skill in the art to arrange the thermo-conductive layer above and contacting the upper surface of the assay plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
The Bickel reference also discloses an optical window [104] positioned on a lower face of said sample-holding cartridge as shown in Fig. 24 and a thermal conductive film [401] as discussed in at least paragraph 236 positioned on an upper face of said sample-holding cartridge.
As to the adhesive, both Rothberg and Bickel are silent as to how the various layers of the optical system are bonded together. However, Krufka discloses the use of an optical adhesive to adhere portion of the optical system as discussed in paragraph 32.
It would have been necessary and thus obvious to provide a means to secure the layers of the multi-layer stack as taught by Rothberg. Therefore, it would have been prima facie obvious to one of ordinary skill to provide an adhesive to secure the layers of the multi-layer stack to the sample holding cartridge to ensure accuracy during sample illumination and detection.
Regarding Claim 23, the examiner has interpreted claim 23 as a method of making. Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113.
Additionally, the rejection of claim 1 above is relied upon. Krufka discloses the use of an optical adhesive to adhere portion of the optical system as discussed in paragraph 32. It would have been necessary and thus obvious to provide a means to secure the layers of the multi-layer stack as taught by Rothberg. Therefore, it would have been prima facie obvious to one of ordinary skill to provide an adhesive to secure the layers of the multi-layer stack to the assay chip (sample holding cartridge) to ensure accuracy during sample illumination and detection.
Regarding Claim 24, as to the intended use limitations “wherein one or more electronic measurements are made via the electrical interface, the one or more electronic measurements including at least one selected from the group of impedance, voltage, or amperage measurements”, the device disclosed by Krufka in view of Rothberg and Bickel is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure (e.g. an optical sensor divider) the device of Krufka in view of Rothberg and Bickel is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 171-172, 189, 340 and 360-364 of Rothberg. See MPEP § 2114.
Regarding Claim 25, Krufka discloses wherein the electrical interface comprises a connector [106 C and 106D] and an electronic board [106A], the electronic board coupled to the connector as discussed in at least paragraph 29. The electronic board [106A] implicitly discloses one or more electrodes.
It is to be noted that a wire assembly has not been positively recited. Therefore, the wire assembly has not been treated on the merits.
Rothberg also discloses an electrical interface comprises a connector and an electronic board, the electronic board coupled to the connector, the electronic board including one or more electrodes as discussed in at least paragraphs 181 and 360-364. The electronic board implicitly discloses one or more electrodes.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796